Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 1 of 19 PageID: 11164



  NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


   SUNDEL QUILES, et al.,

          Plaintiffs,
                                                                 Civil Action No. 16-9479
                  v.
                                                                         OPINION
   WAL-MART STORES, INC. d/b/a
   WALMART,

          Defendant.


  ARLEO, UNITED STATES DISTRICT JUDGE

         THIS MATTER comes before the Court by way of Named Plaintiffs Sundel Quiles’s

  (“Quiles”), Victoria J. Martin’s (“Martin”), James M. Shea’s (“Shea”), Angela Cox’s (“Cox”), and

  George J. Bray, Jr.’s (“Bray,” or together with Quiles, Martin, Shea, and Cox, “Plaintiffs”) Motion

  for Class Certification, ECF No. 95. For the reasons that follow, Plaintiffs’ motion is DENIED.

    I.   BACKGROUND

         A. Factual Background

         This action arises from Defendant Wal-Mart Stores, Inc. (d/b/a Walmart)’s (“Defendant”

  or “Wal-Mart”) alleged misclassification of its Overnight Assistant Store Managers (“Overnight

  ASMs”) as exempt executive and administrative employees.

         During the relevant class periods, Defendant has operated approximately 100 retail stores

  in New York and 63 retail stores in New Jersey. Meredith Decl. ¶ 3, ECF No. 98.3. Each store

  typically employs between four and 15 ASMs who report to either the Store Manager or, if the

  store has one, a Co-Manager. Id. ¶ 7. According to Defendant, “[w]ithin each store, ASM roles

  vary significantly.” Id. ¶ 10. For example, some ASMs are “front end,” meaning that they manage
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 2 of 19 PageID: 11165



  hourly customer service, cashier, and accounting personnel, some manage food and specialty

  departments, and some work the overnight shift. Id. ¶¶ 10-11. ASMs can “manage more than

  one department,” and they “frequently rotate into and out of different ASMs roles based upon store

  needs.” Id. ¶ 10.

         Plaintiffs are current and former Overnight ASMs who worked in Defendant’s New York

  and New Jersey retail stores. Overnight ASMs are generally scheduled to work four 12-hour

  overnight shifts per week, “resulting in a 48-hour work week.” Id. ¶ 11. They supervise on average

  40 hourly associates per shift. Id. ¶ 13. Overnight ASMs are classified as exempt executive and

  administrative employees and do not receive overtime compensation. See Am. Compl. ¶¶ 41, 48,

  79-80, ECF No. 15. Instead, they are paid a fixed annual salary. See id. ¶ 41. According to

  Plaintiffs, because of “rampant understaffing” and “aggressive restrictions on overtime labor

  costs,” Overnight ASMs primarily perform non-managerial duties and “are in essence associates,

  who spend their time replenishing inventory and stocking.” Pls.’ Br. at 11, 15; see also Am.

  Compl. ¶ 78. As such, Plaintiffs claim that Overnight ASMs have been misclassified and are

  entitled to overtime compensation under the applicable state wage-and-hour laws.

         B. Procedural History

         Plaintiffs filed this action on December 27, 2016, on behalf of themselves and all other

  similarly situated individuals. See Compl., ECF No. 1. In March 2017, Plaintiffs filed an

  Amended Complaint on behalf of themselves and two putative classes, alleging: (1) violations of

  the overtime provisions of the New Jersey Wage and Hour Law (“NJWHL”), N.J.S.A.

  §§ 34:11-56a et seq., and the New York Labor Law (“NYLL”), N.Y. Lab. Law §§ 650, 661; and

  (2) violations of the notice and recordkeeping requirements of the NYLL and accompanying

  regulations, N.Y. Lab. Law §§ 195, 661. See Am. Compl. ¶¶ 113-30. Plaintiffs initially moved
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 3 of 19 PageID: 11166



  for certification of the putative classes on July 13, 2018. ECF No. 58. After Defendant filed its

  opposition thereto, Plaintiffs requested that the Court strike any declarations relied upon by

  Defendant from witnesses who were not disclosed during discovery. ECF Nos. 63 & 66. On

  February 28, 2019, the Court terminated the initial class certification motion to allow Plaintiffs

  additional time to depose any declarants relied upon by Defendant. ECF No. 85. Plaintiffs filed

  a renewed class certification motion on August 2, 2019, which Defendant opposed. ECF Nos. 95

  & 98.

      II.   PROPOSED CLASSES

            Plaintiffs seek certification of two classes of Overnight ASMs:

            1. A “New Jersey Class” consisting of “All persons who have worked for Defendant as
               an Overnight Assistant Store Managers [sic] in New Jersey at any time between
               December 27, 2014 to the entry of final judgment in this case . . ., and who have not
               been paid all wages owed to them, including overtime premiums, in violation of the
               NJWHL.”

            2. A “New York Class” consisting of “All persons who have worked for Defendant as an
               Overnight Assistant Store Managers [sic] in New York State at any time between
               December 27, 2010 to the entry of final judgment in this case . . ., and who have not
               been paid all wages owed to them, including overtime premiums, in violation of [the]
               NYLL.”

  Pls.’ Br. at 1-2. 1

  III.      LEGAL STANDARD

            A. Class Certification

            A plaintiff seeking class certification must satisfy the requirements of Federal Rule of Civil

  Procedure 23. Rule 23(a) sets forth four prerequisites to class certification: (1) numerosity;

  (2) commonality; (3) typicality; and (4) adequacy of representation. See Fed. R. Civ. P. 23(a). If



  1
   Plaintiffs initially sought to represent all ASMs “and/or employees holding comparable positions but different titles.”
  Am. Compl. ¶¶ 102-03. In their motion, however, Plaintiffs limited their certification request to Overnight ASMs
  only. See Pls.’ Br. at 1 n.1.
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 4 of 19 PageID: 11167



  the plaintiff meets those requirements, the Court must then determine whether the class is

  maintainable under one of the provisions of Rule 23(b). See Ferreras v. Am. Airlines, Inc., 946

  F.3d 178, 182 (3d Cir. 2019). Rule 23(b)(3) permits class certification where “questions of law or

  fact common to class members predominate over any questions affecting only individual

  members,” and “a class action is superior to other available methods for fairly and efficiently

  adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). In addition to the explicit requirements

  of Rule 23(b)(3), the Third Circuit has recognized an “implicit ascertainability requirement.” Byrd

  v. Aaron’s Inc., 784 F.3d 154, 163 (3d Cir. 2015). A class is ascertainable if: (1) it can be “defined

  with reference to objective criteria; and (2) there is a reliable and administratively feasible

  mechanism for determining whether putative class members fall within the class definition.” Id.

  at 163 (internal citations and quotation marks omitted). A plaintiff may also seek class certification

  “with respect to particular issues” under Rule 23(c)(4). Fed. R. Civ. P. 23(c)(4).

           Class certification is appropriate “only if the trial court is satisfied, after a rigorous analysis,

  that the prerequisites of Rule 23 are met.” In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305,

  309 (3d Cir. 2008) (internal citation and quotation marks omitted). The plaintiff bears the burden

  of establishing each Rule 23 requirement by a preponderance of the evidence. See Mielo v. Steak

  ‘n Shake Operations, Inc., 897 F.3d 467, 484 (3d Cir. 2018). Before a class can be certified, “the

  court must resolve all factual or legal disputes relevant to class certification, even if they overlap

  with the merits.” In re Hydrogen Peroxide Antitrust Litig., 552 F.3d at 307. 2




  2
    While Plaintiffs make reference to an “initial class certification phase,” Pls.’ Br. at 2, Rule 23 does not permit
  conditional class certification. See Ferreras v. Am. Airlines, Inc., 946 F.3d 178, 183 (3d Cir. 2019). Rather, “Rule 23
  requires a district court to be satisfied by a preponderance of the evidence that the plaintiff has proven each of the
  Rule’s requirements . . . at the time of class certification,” and “initial evidence” will not suffice. Id. at 184.
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 5 of 19 PageID: 11168



           B. Overtime Exemptions

           Plaintiffs claim that Defendant improperly classified Overnight ASMs as exempt executive

  and administrative employees in violation of the NJWHL and the NYLL. Under both statutes,

  employees who work in excess of 40 hours per week are entitled to overtime compensation, unless

  they are “employed in a bona fide executive, [or] administrative . . . capacity.”                          N.J.S.A.

  § 34:11-56a4(b)(1); see also N.J.A.C. 12:56.7-1; 12 N.Y.C.R.R. 142-2.2. 3

           The executive exemption applies, in relevant part, to employees: (1) “[w]hose primary duty

  is management of the enterprise in which the employee is employed or of a customarily recognized

  department or subdivision thereof;” (2) “[w]ho customarily and regularly directs the work of two

  or more other employees;” and (3) “[w]ho has the authority to hire or fire other employees or

  whose suggestions and recommendations as to the hiring, firing, advancement, promotion or any

  other change of status of other employees are given particular weight.”                                 29 C.F.R.

  § 541.100(a)(2)-(4). The administrative exemption applies, in relevant part, to employees whose

  primary duty: (1) “is the performance of office or non-manual work directly related to the

  management or general business operations of the employer or the employer’s customers;” and

  (2) “includes the exercise of discretion and independent judgment with respect to matters of

  significance.” 29 C.F.R. § 541.200(a)(2)-(3). 4

           Under both exemptions, an employee’s “primary duty” is “the principal, main, major or

  most important duty that the employee performs.” 29 C.F.R. § 541.700(a). To determine an

  employee’s primary duty, a court should analyze “all the facts in a particular case, with the major



  3
    Both the NJWHL and the NYLL incorporate by reference the relevant provisions of the Fair Labor Standards Act’s
  (“FLSA”) executive and administrative exemptions. See N.J.A.C. § 12:56-7.2 (adopting provisions of 29 C.F.R
  § 541); 12 N.Y.C.R.R. 142-2.2 (incorporating provisions of 29 U.S.C. §§ 207, 213).
  4
   See also 29 C.F.R. § 541.708 (recognizing combination exemptions for “[e]mployees who perform a combination
  of exempt duties as set forth in the regulations in this part for executive, [and] administrative . . . employees”).
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 6 of 19 PageID: 11169



  emphasis on the character of the employee’s job as a whole.” Id. Factors for consideration include

  “the relative importance of the exempt duties as compared with other types of duties; the amount

  of time spent performing exempt work; [and] the employee’s relative freedom from direct

  supervision.” Id.

   IV.    ANALYSIS

          Defendant argues that class certification should be denied because Plaintiffs have failed to

  establish the requirements of Rule 23 by a preponderance of the evidence. The Court agrees.

          A. Class Certification 5

               1. Numerosity

          Under Rule 23(a)(1), “[n]umerosity is shown where traditional joinder of parties would be

  unworkable.” Dominguez v. Galaxy Recycling Inc., No. 12-7521, 2015 WL 13845381, at *1

  (D.N.J. Dec. 10, 2015) (internal citation and quotation marks omitted). While a plaintiff need not

  “offer direct evidence of the exact number . . . [of] class members,” it “must show sufficient

  circumstantial evidence specific to the . . . parties[] and geographic areas actually covered by the

  class definition to allow a district court to make a factual finding.” Marcus v. BMW of N. Am.,

  LLC, 687 F.3d 583, 596 (3d Cir. 2012). “Only then may the court rely on ‘common sense’ to

  forgo precise calculations and exact numbers.” Id. at 596. Generally, if the “potential number of

  plaintiffs exceeds 40, the [numerosity] prong” is satisfied. Stewart v. Abraham, 275 F.3d 220,

  226-27 (3d Cir. 2001).

          Numerosity is met here. The record indicates that Defendant operated approximately 100

  stores in New York and 63 stores in New Jersey during the relevant class periods. Meredith Decl.

  ¶ 3. Over 60 of the New York stores and “just under 30” of the New Jersey stores are open 24


  5
   Defendant opposes Plaintiffs’ Rule 23(b)(3) request only on predominance, superiority, and ascertainability grounds.
  See Def.’s Opp. at 35-49. The Court, however, will address each Rule 23(a) prerequisite.
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 7 of 19 PageID: 11170



  hours, seven days per week. Id. ¶ 15. Typically, each store employs between four and 15 ASMs,

  and “ASMs frequently rotate into and out of different ASM roles.” Id. ¶¶ 7, 10. Defendant

  concedes that it employed approximately 2,393 ASMs in New York and 921 ASMs in New Jersey

  during the class periods, id. ¶ 8, and maintained the Overnight ASM position during that time,

  Meredith 30(b)(6) Dep. Tr. at 17:18-21, ECF No. 103.10. While Defendant notes that it “does not

  maintain a specific database of Overnight ASMs” and “anticipates fewer people have worked as

  Overnight ASMs” during these periods, Def.’s Opp. at 11 n.4, it does not challenge numerosity.

  On this record, the Court is satisfied that the putative classes are sufficiently numerous.

             2. Typicality

         Under Rule 23(a)(3), Plaintiffs must demonstrate that their claims are “typical of the claims

  . . . of the class.” Fed. R. Civ. P. 23(a)(3). “The typicality requirement is designed to align the

  interests of the class and the class representatives so that the latter will work to benefit the entire

  class through the pursuit of their own goals.” In re Warfarin Sodium Antitrust Litig., 391 F.3d

  516, 531 (3d Cir. 2004) (internal citation and quotation marks omitted). The Third Circuit has “set

  a ‘low threshold’ for typicality.” In re Nat’l Football League Players Concussion Injury Litig.,

  821 F.3d 410, 428 (3d Cir. 2016) (quoting Newton v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,

  259 F.3d 154, 182-83 (3d Cir. 2001)). Accordingly, “[e]ven relatively pronounced factual

  differences will generally not preclude a finding of typicality where there is a strong similarity of

  legal theories or where the claim arises from the same practice or course of conduct.” Id. at 428

  (internal citations and quotation marks omitted).

         Here, Plaintiffs’ claims are typical of the claims of the putative classes. Both Plaintiffs and

  the classes’ claims arise from Defendant’s alleged misclassification of Overnight ASMs as exempt

  employees and failure to pay Overnight ASMs overtime compensation. Because Plaintiffs and the
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 8 of 19 PageID: 11171



  class members seek the same relief based on the same alleged wrongful conduct, typicality has

  been met. See Atis v. Freedom Mortg. Corp., No. 15-3424, 2016 WL 7440465, at *7 (D.N.J. Dec.

  27, 2016) (employer’s alleged misclassification of employees supported finding of typicality);

  Swank v. Wal-Mart Stores, Inc., No. 13-1185, 2018 WL 2684102, at *4 (W.D. Pa. June 5, 2018)

  (same).

               3. Adequacy of Representation

            To satisfy Rule 23(a)(4), Plaintiffs must show that they “will fairly and adequately protect

  the interests of the class.” Fed. R. Civ. P. 23(a)(4). The adequacy of representation requirement

  encompasses two distinct inquiries. First, “[i]t tests the qualifications of class counsel and the

  class representatives.” Nat’l Football League Players Concussion Injury Litig., 821 F.3d at 428.

  Second, it “root[s] out conflicts of interest within the class.” Id. “[T]he linchpin of the adequacy

  requirement is the alignment of interests and incentives between the representative plaintiffs and

  the rest of the class.” Dewey v. Volkswagen Aktiengesellschaft, 681 F.3d 170, 183 (3d Cir. 2012).

            Plaintiffs have demonstrated adequacy of representation. Defendant does not dispute, and

  there is nothing in the record to suggest, that Plaintiffs’ interests and incentives are anything other

  than aligned with those of the proposed classes. Furthermore, Plaintiffs’ counsel has extensive

  experience litigating wage-and-hour misclassification cases, and the Court is satisfied that they are

  able and qualified to represent the Plaintiffs and proposed classes here. See Gershbaum Decl.,

  Ex. 77, ECF No. 97.50. Therefore, adequacy has been met.

               4. Commonality and Predominance

            To establish commonality under Rule 23(a)(2), Plaintiffs must “share at least one question

  of fact or law with the grievances of the prospective class.’” In re Cmty. Bank of N. Virginia

  Mortg. Lending Practices Litig., 795 F.3d 380, 397 (3d Cir. 2015) (quoting Rodriguez v. Nat’l
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 9 of 19 PageID: 11172



  City Bank, 726 F.3d 372, 382 (3d Cir. 2013)). “What matters to class certification . . . is not the

  raising of common questions . . . but rather, the capacity of a class-wide proceeding to generate

  common answers apt to drive the resolution of the litigation.” Ferreras v. Am. Airlines, Inc., 946

  F.3d 178, 185 (3d Cir. 2019) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011))

  (emphasis in original) (internal quotation marks omitted).

         By contrast, Rule 23(b)(3)’s “predominance requirement asks whether the common,

  aggregation-enabling, issues in the case are more prevalent or important than the non-common,

  aggregation-defeating, individual issues.”     Ferreras, 946 F.3d at 185 (internal citation and

  quotation marks omitted). While “[t]he commonality and predominance requirements are closely

  linked . . . the Rule 23(b)(3) predominance requirement is far more demanding than the

  commonality requirement found in Rule 23(a).” Id. (internal citation and quotation marks

  omitted).   Indeed, “where an action is to proceed under Rule 23(b)(3), the commonality

  requirement is subsumed by the predominance requirement.” Id. (internal citation and quotation

  marks omitted). Therefore, the Court will analyze both requirements together.

         Plaintiffs have not shown that common questions will predominate over individual issues.

  While Plaintiffs claim that there are several questions common to the classes, including the

  appropriate measure of damages, the record reveals significant differences in the actual duties of

  Overnight ASMs such that class treatment is not warranted.

                 a. Differences Among Putative Class Members’ Duties

         For common questions to predominate here, Plaintiffs must show that Overnight ASMs’

  exemption status can be determined on a class-wide basis. After carefully reviewing the record,

  the Court finds that Plaintiffs have not met their burden.
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 10 of 19 PageID: 11173



            As an initial matter, Plaintiffs rely heavily on Defendant’s corporate policies to argue that

   Overnight ASMs primarily performed the same non-exempt tasks. Corporate policies and job

   descriptions by themselves, however, are not determinative of exemption status. See In re Morgan

   Stanley Smith Barney LLC Wage & Hour Litig., No. 11-3121, 2016 WL 1407743, at *6 (D.N.J.

   Apr. 11, 2016) (noting that “the relevant question is not solely focused on the substance of [the

   employer’s] policies,” but is instead on “the actual work performed by the proposed class

   members”). Furthermore, several of the policies that Plaintiffs rely on actually undermine their

   argument that Overnight ASMs primarily engage in manual work. For example, while the Court

   recognizes that the “Job Profile: Overnight Assistant Manager” policy makes reference to

   Overnight ASMs “oversee[ing] and execut[ing] major modular resets and seasonal pad changes,”

   the vast majority of responsibilities listed in the document concern Overnight ASMs’ oversight

   and management of hourly associates. See Gershbaum Reply Decl., Ex. 106 at 11, ECF No.

   103.29. 6 Such oversight is consistent with an exempt role. See 29 C.F.R. § 541.100(a)(2)-(3).

   Similarly, several of the excerpts from the “One Best Way” policy cited by Plaintiffs do not support

   their contention that Overnight ASMs’ primarily performed non-managerial duties. Rather, from

   what the Court can discern from these excerpts, Overnight ASMs are primarily tasked with

   ensuring that stores are properly stocked, as opposed to performing manual duties themselves. See




   6
     In addition to the “Job Profile: Overnight Assistant Manager” document, Plaintiffs cite to a “uniform description
   [that] applies to all ASMs companywide” to argue that Overnight ASMs’ primarily perform non-managerial duties.
   See Pls.’ Br. at 11. Although this job description does note certain “physical activities” ASMs must perform to carry
   out the “essential functions” of their jobs, most of the duties outlined in the document are supervisory in nature. See
   ECF No. 97.46. These supervisory duties include hiring, training, and evaluating associates, ensuring associate
   compliance with store policies, and “providing direction and guidance on executing Company programs and strategic
   initiatives.” Id. at 1.
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 11 of 19 PageID: 11174



   Gershbaum Decl., Exs. 45 & 48, ECF Nos. 97.18 & 97.21. Thus, Defendant’s corporate policies

   do not establish predominance by a preponderance of the evidence. 7

           In addition, the Court is not persuaded that the declarations and deposition testimony in the

   record show that common issues will predominate. Plaintiffs contend that “Overnight ASMs’

   actual duties[] establish[] that they are in essence associates who spend their time replenishing

   inventory and stocking.” Pls.’ Br. at 11. However, as courts in this District have repeatedly

   observed, “determining whether an employee is exempt involves a fact intensive inquiry.” In re

   Morgan Stanley Smith Barney LLC Wage & Hour Litig., 2016 WL 1407743, at *5 (collecting

   cases). A review of the factual record here indicates that the primary duties of Overnight ASMs

   vary significantly, militating against class certification. See Swank, 2018 WL 2684102, at *6

   (“[T]he tasks and responsibilities of an [assistant manager] can vary wildly depending on which

   witness is speaking. Without a common narrative in the record as to what the [assistant managers]

   actually did on a day-to-day basis, this Court cannot extrapolate the primary duty of all [assistant

   managers] in Pennsylvania on a class-wide basis”).

           For example, Plaintiffs cite the testimony of several putative class members who stated that

   their primary duties involved unloading trucks, operating forklifts, stocking shelves, and sweeping.

   See, e.g., Cox Dep. Tr. at 97:21-98:2; Pitter Dep. Tr. at 24:21-25:3, ECF No. 103.24; Ianniello

   Dep. Tr. at 21:7-24, ECF No. 103:16; Lewis Dep. Tr. at 19:14-20:4, ECF No. 103.17; Quiles Dep.


   7
     Plaintiffs also make much of the fact that ASMs were required to “[f]ollow the company ASM routine.” Gershbaum
   Mov. Decl., Ex. 33, ECF 97.6. However, the record indicates that many Overnight ASMs, including some of the
   Plaintiffs, did not adhere to any such routine. Indeed, Plaintiff Cox testified that she was told “the routines were
   guidelines for time management” and did not follow them “because the manager and co-manager directed us to do
   other things.” Cox Dep. Tr. at 199:3-201:5, ECF No. 103:13. Plaintiff Martin testified that she “would be surprised
   if anyone was following the routine” because Store Managers and Co-Managers direct them “not to follow the routine
   because stocking and zoning and cleaning the store is more important.” Martin Dep. Tr. at 82:11-83:4, ECF No.
   103.21. Other witnesses also testified that they did not follow a routine. See, e.g., Parry Dep. Tr. at 139:10-140:1,
   ECF No. 103.6; Tomlins Dep. Tr. at 147:23-25, 236:13-238:8, ECF No. 103.3; see also Spencer Dep. Tr. at 84:12-85:7,
   ECF No. 103.11 (regional general manager’s testimony that “[a]ssistant managers’ days . . . are really too varied to
   really hold them to a specific routine day in and day out”).
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 12 of 19 PageID: 11175



   Tr. at 303:17-304:2, ECF No. 103.25. By contrast, Defendant submitted declarations from other

   Overnight ASMs who reported that their main duties involved supervising the store and managing

   associates. See, e.g., Ascione Decl. ¶ 9, ECF No. 98.4; Hemingway Decl. ¶¶ 5, 12, ECF No. 98.4;

   Parry Decl. ¶¶ 14-16, ECF No. 98.5; Cruz Decl. ¶¶ 6-8, ECF No. 98.4; Marino Decl. ¶¶ 6-12, ECF

   No. 98.5. As Overnight ASM duties can vary significantly, the Court would need to conduct

   individualized, rather than class-wide, proceedings to determine each Overnight ASM’s exemption

   status.

             The record also reveals material differences in Overnight ASMs’ ability to hire, fire, and

   promote employees. Some Overnight ASMs never interviewed prospective hires, see Quiles Dep.

   Tr. at 149:14-19, others interviewed candidates but could not hire, see Davidson Dep. Tr. at

   35:9-11, 45:3-5, ECF No. 103.14; Shea Dep. Tr. at 173:8-11, ECF No. 103.26, and still others had

   more discretion in the hiring process, see Hemingway Dep. Tr. at 149:20-25, 151:17-23, ECF No.

   103.8 (testifying that he could “hire without the store manager”); Ascione Dep. Tr. at 155:1-157:4,

   ECF No. 103.7 (testifying that he could hire, subject to the Store Manager’s initial approval and

   payroll budget). Similarly, some Overnight ASMs did not have the authority to terminate

   employees or could not do so without the Store Manager’s approval, see Cox Dep. Tr. at 343:7-9;

   Quiles Dep. Tr. at 306:8-10; Ianniello Dep. Tr. at 26:14-17, ECF No. 103.16; Lubinski Dep. Tr. at

   24:17-29, ECF No. 103.18, while others stated that they had “final say” in termination decisions

   and had in fact terminated employees, see Cruz Dep. Tr. at 132:2-10, ECF No. 103.12; Parry Dep.

   Tr. at 101:6-102:22, ECF No. 103.6; Tomlins Dep. Tr. at 225:8-14; Baisre-DeLeon Decl. ¶ 20,

   ECF No. 98.4. With respect to promotions, some Overnight ASMs did not have the authority to

   promote employees, see Martin Dep. Tr. at 287:5-7; Shea Dep. Tr. at 361:14-362:1, while others

   did, see Mumpton Dep. Tr. at 114:4-6, ECF No. 103.5; Ascione Dep. Tr. at 159:22-25.
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 13 of 19 PageID: 11176



          Of the relevant cases cited by the parties, the Court finds that the instant record most closely

   resembles that of Swank. 2018 WL 2684102. In Swank, the plaintiffs sought to certify a class of

   Wal-Mart assistant managers who worked in Pennsylvania. Id. at *3. The plaintiffs claimed that

   Wal-Mart improperly classified its assistant managers as exempt executive employees because

   “[assistant managers] were managers in name only, and . . . Wal-Mart relied on its [assistant

   managers] to perform the work of hourly associates without overtime pay as a cost-savings

   method.” Id. at *1. Like here, both parties in Swank submitted declarations and deposition

   testimony from assistant managers regarding their job duties. Id. at *5-6. The plaintiffs’ witnesses

   stated that they mostly performed non-exempt duties, while the defendant’s witnesses stated that

   they spent most of their time on exempt work. Id. at *6. Moreover, some declarants asserted that

   they had limited authority to hire, fire, and evaluate employees, while “other declarants explained

   that they had much more discretion regarding such matters.” Id. at *7. In denying the plaintiffs’

   motion for class certification, the court emphasized that the assistant managers’ varied duties

   precluded a finding of predominance:

          [T]he Court’s review of the record indicates that although the [assistant managers’]
          jobs were similar in some ways, the [assistant managers] had a wide array of
          individualized experiences that varied significantly in ways that bear materially on
          the analysis of their primary duties. Despite the Plaintiffs’ arguments to the
          contrary, it is plain that different [assistant managers] spent their days performing
          vastly different tasks and working under varying levels of supervision.
          Accordingly, the Court concludes that individual questions predominate in this case
          and therefore the predominance requirement of Rule 23(b)(3) has not been met.

   Id.

          Here, as in Swank, the declarations and deposition testimony proffered by both parties

   demonstrate significant differences in the Overnight ASMs’ primary duties. As detailed above,

   some Overnight ASMs mainly performed manual work, while others spent the majority of their

   time supervising associates. Some were heavily involved in the hiring, termination, and promotion
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 14 of 19 PageID: 11177



   processes, while others were not. As Overnight ASM duties vary widely, the Court would need to

   conduct individualized inquiries to determine each class member’s exemption status. 8

            In support of their argument that common issues predominate here, Plaintiffs rely heavily

   on Ferreras v. Am. Airlines, Inc., No. 16-2427, 2018 WL 1169127 (D.N.J. Mar. 6, 2018), rev’d,

   946 F.3d 178 (3d Cir. 2019), and Damassia v. Duane Reade, Inc., 250 F.R.D. 152 (S.D.N.Y. 2008).

   See Pls.’ Br. at 40-43. Both cases, however, are distinguishable. Ferreras involved class claims

   for unpaid pre-shift, post-shift, and meal break work. 946 F.3d at 181. After Plaintiffs filed the

   present motion, the Third Circuit reversed Ferreras and found that the district court had erroneously

   applied a conditional certification standard to the Rule 23 class certification motion. Id. at 184.

   The Third Circuit concluded that the Ferreras plaintiffs had not demonstrated predominance

   because, like here, they would need “to offer individualized proof” to establish their claims. Id. at

   186.

            Damassia is similarly distinguishable.                   Damassia, an out-of-circuit case, involved

   misclassification claims brought by assistant managers who worked at a drugstore chain. 250

   F.R.D. at 154. While the Damassia court found that the defendant’s uniform corporate policies

   supported a finding of predominance, it also found, based on deposition testimony, that the

   assistant managers’ responsibilities were “largely consistent.” Id. at 159-60. The declarations and

   deposition testimony in the present record do not compel the same conclusion.




   8
    Plaintiffs argue that Swank is distinguishable because the plaintiffs in that case sought to certify a class of all assistant
   managers, not just Overnight ASMs. Pls.’ Reply at 6-7. This distinction is immaterial. As explained above, the
   classes proposed by Plaintiffs here suffer from the same infirmities as the class proposed in Swank—namely, the
   putative class members’ work experiences “varied significantly in ways that bear materially on the analysis of their
   primary duties.” 2018 WL 2684102, at *7.
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 15 of 19 PageID: 11178



          Overall, a review of the record here indicates that Overnight ASMs’ experiences differ

   considerably in material respects. The Court therefore concludes that individual issues will

   predominate, and class treatment is not appropriate.

                  b. Defendant’s Declarations

          Plaintiffs ask the Court to disregard Defendant’s declarations because: (1) the declarants

   who were deposed stated that they would opt out of a class, and therefore are not “part of a

   representative discovery subset;” and (2) the declarations are inconsistent with the declarants’

   deposition testimony. Pls.’ Br. at 22-26. The Court declines to do so.

          As to the first issue, Plaintiffs do not cite to any supportive case law, and courts have

   routinely considered counter-declarations proffered by a defendant on a motion for class

   certification. See, e.g., Morgan Stanley Smith Barney LLC Wage & Hour Litig., 2016 WL

   1407743, at *6; Swank, 2018 WL 2684102, at *6.

          As to the second issue, while Plaintiffs identify purported discrepancies between eight

   Overnight ASMs’ declarations and depositions, the record does not fully support Plaintiffs’

   characterization of the evidence. As just one example, Plaintiffs claim that Jennifer Tomlins, a

   former Overnight ASM, made inconsistent statements regarding Overnight ASM routines.

   According to Plaintiffs, Tomlins declared that her job was not “routineable,” but testified at her

   deposition about “the routine she typically followed” and her belief that Defendant’s “corporate

   offices wanted her to follow routines.” Pls.’ Br. at 23. While Tomlins’ declaration does state that

   her “job was not ‘routineable,’” Tomlins Decl. ¶ 22, ECF No. 98.5, contrary to Plaintiffs’

   assertions, Tomlins made clear at her deposition that she did not follow a routine and was expected

   to exercise judgment to perform her job. Tomlins Dep. Tr. at 147:23-25, 236:6-12. The deposition
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 16 of 19 PageID: 11179



   testimony cited by Plaintiffs describes not a work routine, but rather text message communications

   Tomlins had with her Store Manager. Tomlins Dep. Tr. at 165:23-168:8.

          In other instances, Plaintiffs cite to immaterial inconsistencies. By way of illustration,

   Plaintiffs argue that Natalie Cruz, a former Overnight ASM, misstated the amount of time she

   spent performing non-managerial tasks. Plaintiffs claim that Cruz declared she spent all of her

   time managing, but testified at her deposition to performing “all kind [sic] of hourly work tasks.”

   Pls.’ Br. at 24. It is true that Cruz’s declaration states that she “spent 100% of [her] time

   managing.” Cruz Decl. ¶ 17, ECF No. 98.4. However, the deposition testimony cited by Plaintiffs

   does not contradict the crux of Cruz’s declaration that she primarily engaged in managerial work.

   Although Cruz testified that she sometimes performed discrete non-managerial tasks, including as

   a way of teaching associates, nowhere in the cited testimony does Cruz imply that these tasks

   occupied a significant part of her workday. To the contrary, she emphasized that there often was

   not enough time to do anything other than manage associates. See Cruz Dep. Tr. at 94:17-23.

          Similarly, Plaintiffs claim that Stephen Pangle declared he had the ability to hire and fire

   and did not perform non-managerial work, but testified to the contrary at his deposition. See Pls.’

   Br. at 24. First, Pangle testified that he generally performed non-managerial tasks “as [he] wanted

   to” and “as a form of leadership” to show associates that he was “part of them,” rather than out of

   necessity. Pangle Dep. Tr. at 78:7-80:6, ECF No. 103.2. His “main job,” however, was “to manage

   the people who were doing the hands-on overnight work.” Pangle Dep. Tr. at 125:7-11. Second,

   as Plaintiffs acknowledge, Pangle clarified that his declaration referred to his ability to hire as a

   “daytime ASM,” as opposed to as an Overnight ASM. See Pangle Dep. Tr. at 114:19-23; Pls.’

   Reply at 13, ECF No. 103. Finally, and perhaps most importantly, the fact that Pangle did not hire

   as an Overnight ASM does not cause common issues to predominate here. As discussed above, it
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 17 of 19 PageID: 11180



   is clear that Overnight ASM involvement in the hiring process varies greatly. The discrepancies

   cited by Plaintiffs, to the extent they exist, do not change the Court’s analysis. The Court reaches

   the same conclusion as to the other witness inconsistencies alleged by Plaintiffs. 9

            Plaintiffs also argue, apparently in the alternative, that while Defendant’s declarations are

   “largely incredible,” the declarations and the declarants’ deposition testimony nevertheless support

   Plaintiffs’ request for class certification. Pls.’ Br. at 44. The Court disagrees. The cases cited by

   Plaintiffs—Costello v. Kohl's Illinois, Inc., No. 13-1359, 2014 WL 4377931 (S.D.N.Y. Sept. 4,

   2014) and Damassia v. Duane Reade, Inc., No. 4-8819, 2006 WL 2853971 (S.D.N.Y. Oct. 5,

   2006)—are inapposite. Id.             Both Costello and Damassia involved motions for conditional

   certification, where, unlike class certification motions, courts are tasked with making a preliminary

   determination under a “very low” evidentiary standard. See Costello, 2014 WL 4377931 at *5

   (citing Damassia, 2006 WL 2853971 at *3). Here, by contrast, the Court must “be satisfied by a

   preponderance of the evidence that the plaintiff has proven each of . . . Rule[ 23]’s requirements.”

   Ferreras v. Am. Airlines, Inc., 946 F.3d 178, 184 (3d Cir. 2019). As discussed above, the Court’s

   review of record as a whole, including these declarations and deposition testimony, indicates

   significant disparities in Overnight ASM experiences such that individual, rather than common,

   issues would predominate. Therefore, class certification is inappropriate.

                5. Superiority

            The Court also finds that superiority has not been met. To proceed under Rule 23(b)(3),

   Plaintiffs must demonstrate “that a class action is superior to other available methods for fairly and

   efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). In evaluating superiority, the


   9
    Plaintiffs cite to In re High-Tech Employee Antitrust Litig., 985 F. Supp. 2d 1167 (N.D. Cal. 2013), to argue that the
   Court should assign more weight to Defendant’s corporate policies than its witnesses’ statements because the
   witnesses’ statements were inconsistent with the policies. See Pls.’ Br. at 28-30. As explained above, however, many
   of the policies Plaintiffs cite undermine their own arguments, not Defendant’s.
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 18 of 19 PageID: 11181



   Court should consider, inter alia, “the likely difficulties in managing a class action.” Fed. R. Civ.

   P. 23(b)(3)(D). Courts have found that “management difficulties are less likely where common

   questions predominate.” Atis v. Freedom Mortg. Corp., No. 15-3424, 2016 WL 7440465, at *8

   (D.N.J. Dec. 27, 2016). As explained above, however, because of the extensive differences within

   the proposed classes, determining each Overnight ASM’s primary duties will require

   individualized inquiries. Given both the number of potential class members and that an Overnight

   ASM’s exemption status necessarily depends on their primary duties, the Court finds that there

   would be significant difficulties in adjudicating this matter on a class-wide basis. 10

            B. Issue Certification

            Finally, the Court denies Plaintiffs’ threadbare request for certification on the issue of

   liability. See Pls.’ Br. at 49. “[A] court’s decision to exercise its discretion under Rule 23(c)(4),

   like any other certification determination under Rule 23, must be supported by rigorous analysis.”

   Gonzalez v. Corning, 885 F.3d 186, 202 (3d Cir. 2018) (internal citation and quotation marks

   omitted). The Third Circuit has recognized that although “certifying a Rule 23(c)(4) class is

   analytically independent from the predominance inquiry under Rule 23(b)(3), a case may present

   concerns relevant to both,” particularly where, as here, “Plaintiffs offer no theories of liability for

   which classwide treatment is apt.” Id. at 202. As detailed above, Plaintiffs have not established

   that liability can be determined on a class-wide basis. The Court therefore declines to certify a

   liability issue class. See Swank, 2018 WL 2684102, at *7 (denying issue certification because

   “liability cannot be determined on a class-wide basis”); Gonzalez, 885 F.3d at 202 (3d Cir. 2018)




   10
     As the Court finds that Plaintiffs are unable to satisfy the explicit requirements of Rule 23(b)(3), it does not address
   the parties’ arguments regarding the implicit ascertainability requirement.
Case 2:16-cv-09479-MCA-ESK Document 108 Filed 04/24/20 Page 19 of 19 PageID: 11182



   (affirming denial of certification of liability-only issue class under Rule 23(c)(4) because liability

   question was not suitable for class resolution). 11

    V.       CONCLUSION

             For the foregoing reasons, Plaintiffs’ motion is DENIED. An appropriate Order will

   follow.




   Dated: April 23, 2020

                                                                   /s Madeline Cox Arleo__________
                                                                   HON. MADELINE COX ARLEO
                                                                   UNITED STATES DISTRICT JUDGE




   11
     In a footnote in their reply brief, Plaintiffs appear to request, contrary to the apparent position they take in their
   moving brief, issue certification of a damages class. See Pls.’ Reply at 3 n.4. Plaintiffs do not cite to any supportive
   caselaw, and the Court declines this threadbare request, as well.
